Citation Nr: 0403573	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for service 
connection for chronic headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1977 to May 
1988.  The veteran also had service from March 1988 to July 
1990 which is not credible for award of VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's November 2001 substantive appeal requested a 
Travel Board hearing.  A November 2003 Board letter informed 
the veteran that his hearing was scheduled for December 12, 
2003, at 9:30 a.m.  There is no record of this letter having 
been returned as undelivered.  The veteran failed to show for 
the hearing.  The case is now before the Board for further 
appellate review.


FINDINGS OF FACT

1.  A June 1992 rating decision denied service connection for 
chronic headaches, and he was notified of the decision via a 
July 1992 RO letter.  It was held that chronic headaches were 
not found.

2.  The veteran submitted a May 1993 notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in June 
1993.  There is no record in the claim file of the veteran 
having submitted a substantive appeal in response to the June 
1993 SOC.

3.  The June 1992 rating decision became final in August 
1993.  It is the last final decision on the issue of 
entitlement to service connection for chronic headaches.

4.  Evidence submitted since the June 1992 rating decision, 
when considered either alone or in connection with the other 
evidence of record assembled, is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for chronic headaches.

5.  The competent credible medical evidence of record shows 
the veteran to have had cluster headaches in active service 
and he still manifests residual cluster headaches.


CONCLUSIONS OF LAW

1.  The unappealed June 1992 rating decision is final.  New 
and material evidence to reopen a claim for entitlement to 
service connection for chronic headaches has been received.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  With resolution of reasonable doubt in the veteran's 
favor, chronic cluster headaches are shown to have been 
present during the veteran's honorable active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this appeal, the application to reopen was 
received in 1999, prior to the enactment VCAA.  A duty to 
assist letter was sent after November 2000, without specific 
reference to the VCAA.  Some development was undertaken, and 
adjudication was performed.  Thus, while there was some 
development prior to adjudication, notice was before initial 
adjudication.  The Court decision did not contain a remedy 
under such facts, and there appears to be no efficient remedy 
evident given these facts.
As will be discussed below, the VCAA provisions have been 
considered and complied with to the extent possible.  There 
is no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

In response to the veteran's February 1999 application to 
reopen his previously denied claim, the RO, in a November 
2000 letter (letter), provided notice to the veteran as 
required by the provisions of the VCAA.  The letter informed 
the veteran that, as a result of the prior denial of his 
claim, he was filing to reopen a prior denial and that 
submission of new and material evidence is required to reopen 
a previously denied claim.  The letter provided the veteran a 
definition both of "new" and "material evidence."  As to 
who would obtain what evidence, the letter informed the 
veteran that he should submit as soon as possible, any 
evidence which supports his claim that he has new and 
material evidence, which essentially informed the veteran he 
was to obtain any evidence he desired considered.

The Board finds that the letter meets the minimum notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)) (VBA);38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records related to the veteran's acquired mental 
disorder and associated them with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which either desired obtained.

The Board finds that VA has complied with the VCAA duty to 
assist the veteran with the development of his claim.  38 
C.F.R. § 3.159(c) (2003).  Further, any perceived deficiency 
either in the VCAA notice or assistance rendered the veteran 
is vitiated by the Board's granting of the benefit for which 
the veteran applied.

Historically, the veteran filed for entitlement to service 
connection for chronic headaches in January 1991.  A June 
1992 rating decision denied service connection on the basis 
that the entries in the service medical records (SMRs) for 
complaints of, and treatment for, headaches, reflected that 
the veteran's headaches were described as muscle tension 
headaches.  They were never described as migraine headaches.  
The veteran submitted a NOD to this rating decision, but he 
did not file a substantive appeal to the SOC.  Thus, this 
rating action became final.  This is the last final denial on 
any basis.

The veteran filed his current application to reopen his 
previously denied claim in February 1999, and it was denied 
by a January 2001 rating decision.  The veteran filed a 
timely NOD and substantive appeal.

The evidence submitted in support of the veteran's 
application are VA treatment records dated from January 1999 
to December 2000 and April 2001 to March 2002.  A June 1999 
treatment entry reflects the veteran reported intense 
headaches daily for months at a time, which disappear then 
recur intermittently.  They begin in the right occipital and 
spread forward to the rest of the head and face.  Physical 
examination showed neurological signs as normal.  The 
examiner entered an assessment of cluster headaches and 
requested CT scans.  The entry does not reflect any opinion 
of etiology.

The July 1999 report of the CT scan of the head reflects that 
no abnormalities were revealed.  An August 1999 entry 
reflects that the veteran reported the trial prednisone 
prescribed for his headaches caused nausea.  The provider 
entered an assessment of, headaches, probably cluster type, 
and rule out infarction of the brain due to drug abuse.  No 
opinion on etiology is given.  

A December 2000 treatment note reflects the veteran presented 
with complaints of headaches.  An assessment of cluster 
headaches, and no more, is entered.  A September 2001 
treatment note reflects the veteran requested a renewed 
prescription for motrin for cluster headaches, which was 
provided.  A February 2002 treatment entry reflects the 
veteran reported blurred vision and cluster headaches, among 
other complaints.  Physical examination revealed no 
neurological focal deficits.  The examiner's assessment 
included cluster headaches by history.  The veteran was 
instructed to continue his current medications, which 
included ibuprofen for the headaches.

An undated entry in the SMRs, but apparently in early 1981, 
reflects the veteran presented with complaints of recurrent 
headaches for the prior year.  He was referred to a 
physician's assistant (PA).  The PA noted recurrent pain in 
the occipital region times one year, and the pain lasts for 
up to 30 minutes.  The PA referred the veteran for a  
neurology examination, as reflected by a July 1981 
Consultation Record.  The July 1981 Neurology Clinic entry 
reflects an impression of cluster headaches.

A January 1990 Consultation Record reflects the veteran was 
referred to Internal Medicine for complaints of a 10 month 
history of recurrent occipital headaches.  The April 1990 
Internal Medicine Clinic entry reflects an assessment of 
vascular headaches.  While these records are during the 
period of service for which benefits are not for payment, 
were a disorder to commence during this time, these records 
may be used to show continuity.  They do, therefore, provide 
probative evidence on that point.

The veteran's representative draws the Board's attention to 
the VA treatment records for cluster headaches and the SMRs 
entries, and urges an allowance of service connection via 
granting the veteran the benefit of the doubt.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the prior final rating action, medical 
evidence essentially showed isolated episodes of muscle 
tension headaches during service.  He was treated and the 
pathology appeared to resolve.  Evidence added to the record, 
in association with the application to reopen the claim 
however, presents a different picture.  Records received 
since the application to reopen in 1999 reveal continued 
complaints of headaches over the years following separation 
from service.  There can be said then, that there is now 
evidence of continuing or chronic headaches during his 
honorable period of duty.  Thus the claim is reopened as new 
and material evidence has been presented.  38 C.F.R. § 3.156 
(2001).

Having found that new and material evidence has been 
received, the Board also finds that the competent credible 
evidence of record sufficiently shows continuity or 
chronicity of  symptomatology without the necessity of a 
remand for a medical nexus opinion.  The January 1981 
neurology examination report reflects an assessment of 
cluster headaches, and the January 1990 internal medicine 
examination report reflects an assessment of vascular 
headaches.  When these in-service findings are combined with 
the 1999 and thereafter VA assessments of cluster headaches, 
any doubt is resolved in the veteran's favor, the Board deems 
this as sufficient nexus between the current headaches and 
those in honorable active duty.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

New and material evidence to reopen a claim for entitlement 
to service connection for chronic headaches has been 
received.  The appeal is granted.  Entitlement to service 
connection for chronic headaches is granted.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



